Case 3:21-cv-00176-RFB-CLB Document 108-10 Filed 06/24/21 Page 1 of 5




 EXHIBIT J – LOSS
  OF ACCESS TO
    KETAMINE
   THREATENS
  PROGRESS IN
     HUMANE
  EUTHANASIA




                                                                APP00150
6/19/2021        Case 3:21-cv-00176-RFB-CLB            Document
                                 Loss of access to ketamine           108-10in humane
                                                            threatens progress  Filedeuthanasia
                                                                                      06/24/21        Page
                                                                                                | Animals 24-7 2 of 5


                    News home                  About us              Our bios              Contact us          Cats          Disasters

                                                                     Pit bull data               How to help us            Get alerts!




     USA             Asia/Pacific                 Africa             The Americas                    Europe         Obituaries


     Please donate!                                                                                                Coming Events



        Loss of access to ketamine threatens
        progress in humane euthanasia
        OCTOBER 28, 2015 BY MERRITT CLIFTON



        by Ruth Steinberger,
         founder, Spay First
        (www.spayfirst.org)
        There is a proposed change in the U.S. and
        global regulatory status of ketamine, a safe,
        effective and cost effective anesthetic drug
        used in both human and veterinary medicine.
                                                                                        Spay FIRST! founder Ruth Steinberger.
        Sometimes referred to as a “date rape” drug,                                               (Spay FIRST! photo)

         ketamine is already highly controlled, yet any
        veterinarian or clinic choosing to use it can manage the paperwork. The proposed
        change would place it in the same category as LSD, more restricted than morphine and
        largely off the table for most of its current uses.


https://www.animals24-7.org/2015/10/28/loss-of-access-to-ketamine-threatens-progress-in-humane-euthanasia/                           1/11
                                                                                                                         APP00151
6/19/2021        Case 3:21-cv-00176-RFB-CLB            Document
                                 Loss of access to ketamine           108-10in humane
                                                            threatens progress  Filedeuthanasia
                                                                                      06/24/21        Page
                                                                                                | Animals 24-7 3 of 5


                                                                                        No cost-effective
                                                                                         replacement
                                                                                 This is an international issue with the
                                                                                 potential for very real local impact at
                                                                                 shelters and low-cost spay/neuter
                                                                                 clinics. There is no cost-effective
                                                                                 replacement.            The initial comment
                              (Beth Clifton photo)
                                                                                 period for the U.S. Food & Drug
        Administration version of this proposed regulatory change ended on October 15, 2015.


        A February 2015 article in the The Guardian newspaper noted that the international
        proposal to reclassify ketamine, now before the United Nations Commission on Narcotic
        Drugs, was initiated by the Chinese government, due to drug abuse in that country.
        According to that article China is a major producer of ketamine. The Guardian called
        the move to change ketamine a “disaster,” and subtitled the article “Ketamine control
        plan condemned as potential disaster for world’s rural poor.”


        It is doubtful that those who proposed the changes gave any thought to how preventing
        use of ketamine will impact the euthanasia process for animals, especially in animal
        shelters.


                      How ketamine is used
        Unlike in human medicine, in which euthanasia is not
        performed, certain veterinary drugs, including ketamine,
         are used for euthanasia as well as for other purposes. If the
        necessary amounts of the correct drugs are not available to
        perform euthanasia, the process will be hideous.


        This is no small issue. Shelter euthanasia is among the
        leading causes of death of companion animals in the U.S.;
         potentially than two million U.S. shelter animals per year
        could be affected by this change.
                                                                                                             (Beth Clifton photo)

        The other leading causes of death of companion animals
        include many painful and incurable conditions, such as cancer, for which euthanasia is
        usually performed, using ketamine as a sedative before the administration of a lethal
        dose of pentobarbital.
https://www.animals24-7.org/2015/10/28/loss-of-access-to-ketamine-threatens-progress-in-humane-euthanasia/                          2/11
                                                                                                                         APP00152
6/19/2021        Case 3:21-cv-00176-RFB-CLB            Document
                                 Loss of access to ketamine           108-10in humane
                                                            threatens progress  Filedeuthanasia
                                                                                      06/24/21        Page
                                                                                                | Animals 24-7 4 of 5

        The establishment of state certification, training programs, and mandatory continuing
        education for euthanasia technicians, now required by most states, was intended to
        make shelter euthanasia more professional and the final moments that animals spend
        here better accounted for. This forward momentum could be halted if ketamine is swept
        up in a hastily considered plan to address illegal drug use by limiting the lawful and
        appropriate uses for it.


                                                                       Why ketamine is used
                                                             Many of the people tasked with administering
                                                             euthanasia drugs have no experience giving an
                                                             intravenous injection prior to the training they receive
                                                             in order to become certified to handle these drugs.
                                                             Despite recommendations that a euthanasia
                                                             technician have other staff to help them, many rural
                                                             animal control officers work alone. And many animals
                                                             entering shelters are frightened or otherwise not able
                                                             to be handled easily.

            Now retired, Doug Fakkema spent                  Pre-sedating animals with an injection of ketamine (in
        more than 30 years teaching proper
                                                             combination with one or more other drugs) enables
            injectible euthanasia technique.
                        (HSUS photo)
                                                             minimally skilled technicians, working by themselves,
                                                             to fully sedate each animal and ensure that the
        euthanasia process will not involve a terrible struggle, fear, and the potential for bites. A
        safe, humane process is the goal and it requires that the correct drugs be used by
        people who are trained to use them.


        While there may be replacements for ketamine in a surgical setting, they are unlikely
        choices for municipalities that are cutting corners to reduce animal control costs.


            Consequences of losing
                  ketamine
        This is not about whether or not one feels that
        shelters should reduce the numbers of animals
        killed. This is about the fact that where and
        when unwanted animals are put to death,                                      Activist opposition to gassing, now mostly
                                                                                         replaced by injectable euthanasia,
         either the gently restrained animal is to receive
                                                                                     accelerated in North Carolina circa 2010.
        an intravenous injection of the correct amount
https://www.animals24-7.org/2015/10/28/loss-of-access-to-ketamine-threatens-progress-in-humane-euthanasia/                        3/11
                                                                                                                   APP00153
6/19/2021        Case 3:21-cv-00176-RFB-CLB            Document
                                 Loss of access to ketamine           108-10in humane
                                                            threatens progress  Filedeuthanasia
                                                                                      06/24/21        Page
                                                                                                | Animals 24-7 5 of 5

        of euthanasia drug, or the animal is to be fully
        sedated before the injection is administered.


        Once sedated, the technician may administer the drug in a vein in a leg or directly into
        the heart. When administering an intracardiac injection, or “heart stick,” the animal is to
        be fully sedated beforehand.


        Guess what will happen in the absence of drugs that are appropriate for sedation prior to
        injection, and with technicians working alone who are unable to locate and inject the
        correct amount of drugs into the animals’ veins?


        As in the not so decent past, before the present euthanasia routines using ketamine
        became standard, fully conscious but intractable animals may be forcefully restrained
        with leashes and muzzles, or pulled tightly against a chain link panel, and then jabbed,
         probably repeatedly, by people who are not able to properly administer intravenous
        injections, or receive painful intracardiac injections while fully conscious. Many will die in
        terror and agony.


                                                                        Euthanasia can go wrong
                                                                        Few rural animal shelters in the South and
                                                                        Midwest have a shelter veterinarian on staff;
                                                                         the search for replacement drugs will send at
                                                                        least some unqualified people on a wild goose
                                                                        chase seeking cheap drugs to render animals
                                                                        unconscious. Cheap will be the operative
                                                                        consideration.
                         (Beth Clifton photo)
                                                                        It is likely that xylazine will be considered first
        because it is a relatively low-cost, readily accessible standby. However, xylazine reduces
        blood pressure, making it difficult (or impossible) for an unskilled person to administer
        euthanasia drugs in a vein. If an unskilled technician does not follow the xylazine with the
        correct dose of a euthanasia drug that is administered properly, horror stories of dogs
        “waking up” in the freezer, or in landfills or carcass pits, are likely to come next.


        Euthanasia can go wrong. Removing a safe, effective drug from the mix can pave the
        road for making that happen.


                                                                                   (See also North Carolina ends gassing.)

https://www.animals24-7.org/2015/10/28/loss-of-access-to-ketamine-threatens-progress-in-humane-euthanasia/                    4/11
                                                                                                                 APP00154
